DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 04/29/2022 amended claims 1, 7, and 10-14.  Claims 1-14 are pending and rejected.

Objection/s to the Application, Drawings and Claims
The filing on 04/29/2022 appropriately amended the title; hence the objection/s to the title made in the last office action are withdrawn.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishii (US 20120133846 A1).
Regarding claim 1, Ishii teaches a light source apparatus (122, Fig. 6-8) comprising: a light source unit (2) configured to emit light of a first wavelength; a first fluorescent element (4Ga; or 4Gb and/or 4Gc) and a second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) (331) each configured to convert at least part of the light of the first wavelength into light of a second wavelength that is different from the first wavelength; and a light amount adjustment unit (31) configured to adjust an amount of light emitted to each of the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively), wherein the first fluorescent element (4Ga; or 4Gb and/or 4Gc) converts the light of the first wavelength into the light of the second wavelength at a first ratio and emits converted light of the second wavelength and non-converted light of the first wavelength, and wherein the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) converts the light of the first wavelength into the light of the second wavelength at a second ratio that is different from the first ratio and emits converted light of the second wavelength and non-converted light of the first wavelength ([0042], [0075]).
Regarding claim 7, Ishii teaches a light source apparatus (122, Fig. 1-8) comprising: a light source unit (2) configured to emit light of a first wavelength; a collection optical system (32) configured to collect the light of the first wavelength from the light source unit (2); a first fluorescent element (4Ga; or 4Gb and/or 4Gc) and a second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) each configured to convert at least part of the light of the first wavelength collected by the collection optical system (32) into light of a second wavelength that is different from the first wavelength; and a light amount adjustment unit (31) configured to adjust an amount of light emitted to each of the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively), wherein the collection optical system (32) irradiates the first fluorescent element (4Ga; or 4Gb and/or 4Gc) with the light of the first wavelength at a first light density, and irradiates the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) with the light of the first wavelength at a second light density that is different from the first light density, and wherein each of the first fluorescent element and the second fluorescent element emits converted light of the second wavelength and non-converted light of the first wavelength.
Regarding claim 4, Ishii further teaches a splitting unit (32) configured to split the light of the first wavelength from the light source unit (2): and an amplitude modulation unit (37) configured to control transmittance or reflectance of the light of the first wavelength split by the splitting unit (32), wherein the amplitude modulation unit is disposed between the light source unit (2) and at least one of the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc; Fig. 6).
Regarding claim 5, Ishii further teaches the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) respectively include fluorescent material and diffusion material (synthetic resin), wherein the fluorescent material is the same in each of the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively), and wherein at least one of a concentration and a thickness of the fluorescent material and a mixing ratio of the diffusion material (synthetic resin) is different between the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc;[0042], [0075]).
Regarding claims 12 and 13, Ishii further teaches the light source apparatus (122) according to claims 1 and 7; and a light modulation element (124R/G/B) configured to modulate light from the light source apparatus (122).

Claims 10 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Toyooka (US 20170208303 A1).
Regarding claim 10, Toyooka teaches a light source apparatus (Fig. 1-14) comprising: a light source unit (1221) configured to emit light of a first wavelength: a splitting unit (1223) configured to split the light from the light source unit (1221); a fluorescent element (1224) configured to convert at least part of the light of the first wavelength into light of a second wavelength that is different from the first wavelength; a diffusion element (12213) configured to diffuse the light of the first wavelength; and a light amount adjustment unit (1222) configured to adjust an amount of light emitted to each of the fluorescent element and the diffusion element ([0052]), wherein the splitting unit (1223) irradiates each of the fluorescent element (1224) and the diffusion element (12213) with part of the light of the first wavelength from the light source unit (1221) at a first distribution ratio, and irradiates each of the fluorescent element and the diffusion element with at least part of remaining light of the first wavelength from the light source unit (1221) at a second distribution ratio that is different from the first distribution ratio ([0052]), and wherein the fluorescent element emits converted light of the second wavelength and non-converted light of the first wavelength.
Regarding claim 14, Toyooka further teaches the light source apparatus according to claim 10; and a light modulation element (124R/G/B) configured to modulate light from the light source apparatus (Fig. 2).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii.
Regarding claim 2, Ishii does not explicitly teach the first ratio is smaller than the second ratio, and wherein the light amount adjustment unit (31) adjusts the amount of light so that a first amount of light emitted to the first fluorescent element (4Ga; or 4Gb and/or 4Gc) is larger than a second amount of light emitted to the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively).
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention that the first ratio is made smaller or larger than the second ratio, and wherein the light amount adjustment unit (31) adjusts the amount of light so that a first amount of light emitted to the first fluorescent element (4Ga; or 4Gb and/or 4Gc) is larger or smaller than a second amount of light emitted to the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) to produce a desire color chromaticity.  Furthermore, adjusting the amount of light emitted to the first fluorescent element and the second fluorescent element such that the first ratio is made smaller or larger than the second ratio or a first amount of light emitted to the first fluorescent element is larger or smaller than a second amount of light emitted to the second fluorescent element does not produce any unexpected results.  Modifying prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 8, Ishii does not explicitly teach the second light density is smaller than the first light density, and wherein the light amount adjustment unit (31) adjusts the amount of light so that a first amount of light emitted to the first fluorescent element (4Ga; or 4Gb and/or 4Gc) is larger than a second amount of light emitted to the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively).
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention that the second light density is smaller or larger than the first light density, and wherein the light amount adjustment unit (31) adjusts the amount of light so that a first amount of light emitted to the first fluorescent element (4Ga; or 4Gb and/or 4Gc) is larger or smaller than a second amount of light emitted to the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) to produce a desire color chromaticity.  Furthermore, adjusting the amount of light emitted to the first fluorescent element and the second fluorescent element such that the first light density is made smaller or larger than the second light density or a first amount of light emitted to the first fluorescent element is larger or smaller than a second amount of light emitted to the second fluorescent element does not produce any unexpected results.  Modifying prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claims 6 and 9, Ishii does not explicitly teach a value of (I2λ530 nm/I2λ610 nm)/(I3λ530 nm/I3λ610 nm) is in a range of 0.8 to 1.2.
Having light amount adjustment unit (31) adjusting the amount of light emitted to the first fluorescent element and the second fluorescent element such that the value of (I2λ530 nm/I2λ610 nm)/(I3λ530 nm/I3λ610 nm) is in a range of 0.8 to 1.2 is an issue of design choice.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention that light amount adjustment unit (31) adjusting the amount of light emitted to the first fluorescent element and the second fluorescent element such that the value of (I2λ530 nm/I2λ610 nm)/(I3λ530 nm/I3λ610 nm) is in a range of 0.8 to 1.2 to produce a desire color chromaticity.  Furthermore, adjusting the amount of light emitted to the first fluorescent element and the second fluorescent element such that the value of (I2λ530 nm/I2λ610 nm)/(I3λ530 nm/I3λ610 nm) is in a range of 0.8 to 1.2 does not produce any unexpected results.  Modifying prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toyooka
Regarding claim 11, Toyooka does not explicitly teach the second distribution ratio is smaller than the first distribution ratio, and wherein the light amount adjustment unit adjusts the amount of light so that among light split by the splitting unit, light split at the first distribution ratio is larger than light split at the second distribution ratio.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention that the second distribution ratio is smaller than the first distribution ratio, and wherein the light amount adjustment unit adjusts the amount of light so that among light split by the splitting unit, light split at the first distribution ratio is larger than light split at the second distribution ratio to produce a desire color chromaticity.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Yamada (US 20150167932 A1).
Regarding claim 3, Ishii does not explicitly teach the light source unit (2) includes a first light source and a second light source each of which emits light of the first wavelength, and wherein the light amount adjustment unit (31) adjusts the amount of light emitted to each of the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) by controlling values of current to the first light source and the second light source.
Yamada teaches the light source unit (30) includes a first light source (30a) and a second light source (30b) each of which emits light of the first wavelength, and wherein the light amount adjustment unit (driving circuit) adjusts the amount of light emitted to each of the first fluorescent element (36a or 36b) and the second fluorescent element (36b or 36a, respectively) by controlling values of current to the first light source (30a) and the second light source (30b; [0133]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishii with Yamada; because it allows removing the retarder and the motor thereby making the optical system simpler and more compact.

Response to Arguments
Applicant's arguments with respect to claims 1, 7, and 10 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.

Regarding claims 1 and 7, applicant/s argue that “Ishii does not describe an arrangement in which the first fluorescent element converts the light of the first wavelength into the light of the second wavelength at a first ratio and emits converted light of the second wavelength and non-converted light of the first wavelength”, and “the second fluorescent element converts the light of the first wavelength into the light of the second wavelength at a second ratio that is different from the first ratio and emits converted light of the second wavelength and non-converted light of the first wavelength as required by amended claim 1” and “each of the first fluorescent element and the second fluorescent element emits converted light of the second wavelength and non-converted light of the first wavelength.”  (Remarks; p. 8, 9, and 11).
Examiner respectfully disagrees.  It is inherent that the first and second fluorescent elements only convert less than 100% of the excitation light.  Having 100% of the excitation light converted by the first and second fluorescent elements is physically impossible; hence the excitation light will excite the fluorescent element to produce converted light, some of the excitation light will pass through or reflect from the fluorescent element unconverted and some of the excitation light will be absorbed and turned into heat.  It is inherent that “each of the first fluorescent element and the second fluorescent element emits converted light of the second wavelength and non-converted light of the first wavelength.”

Regarding claim 10, applicant/s argue
Toyooka, however, also does not teach or suggest a light source apparatus wherein 
the splitting unit irradiates each of the fluorescent element and the diffusion element with part of the light of the first wavelength from the light source unit at a first distribution ratio, and irradiates each of the fluorescent element and the diffusion element with at least part of remaining light of the first wavelength from the light source unit at a second distribution ratio that is different from the first distribution ratio, and 
the fluorescent element emits converted light of the second wavelength and non-converted light of the first wavelength, as required by amended Claim 10.  (Remarks; p. 9 and 10).
Examiner respectfully disagrees.  Toyooka unambiguously teaches the light amount adjustment unit (1222) configured to adjust an amount of light emitted to each of the fluorescent element and the diffusion element by changing the ratio of S-polarization and P-polarization then the splitting unit (1223) splits the S-polarization and P-polarization by reflecting the S-polarization light and transmit the P-polarization light and irradiates the fluorescent element (1224) with S-polarization and the diffusion element (12213) with P-polarization light ([0052]).  The splitting unit (1223) is not a perfect splitting unit; a small amount of P-polarization light would be reflected to the fluorescent element (1224) by the splitting unit (1223); similarly, a small amount of S-polarization light would be transmitted to the diffusion element (12213) by splitting unit (1223).  The fluorescent element (1224) and the diffusion element (12213) would be irradiated at different ratios.
Finally, as explained above, the fluorescent element (1224) cannot convert 100% of the excitation light; hence the unconverted light would be reflected the substrate (12208) and/or the surface of the fluorescent element (1224).  The fluorescent element (1224) emits converted light of the second wavelength and non-converted light of the first wavelength.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882